DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to Applicant’s RCE filed on December 24, 2021 in which claims 1, 9 and 16 are amended. Thus, claims 1-21 are pending in the application. 
			Continued Examination Under 37 CFR 1.114 
2.       A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/24/2021 has been entered.  
Claim Rejections - 35 USC § 101
3. 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 9 is directed to a method, thus it is one of the four statutory categories of invention (Step 1: YES).
The claim 9 recites a series of steps, e.g., receiving a claim submission from a service provider and/or one or more agents thereof to seek settlement for goods and/or services provided to a beneficiary of a third-party payer, wherein the claim submission includes claim-submission data that includes a description the goods and/or service provided; receiving beneficiary data from the third-party payer; combining the claim-submission data and the beneficiary data to form claim data; storing the claim data in an immutable and appendable format, the immutable and appendable format comprising a blockchain, the claim data being stored as a block in the blockchain, employing a smart contract, the smart contract being configured to perform a one-step assurance operation; obtaining a determination of a state of the claim that is based at least in part on the claim data, wherein the state of the claim indicates, at least in part, whether settlement of the claim by the third-party payer has been approved; updating the claim data by appending the determination of the state of the claim, the determination of the state of the claim being stored as another block in the blockchain; providing access to the stored claim data to the the blockchain.  These limitations (with the exception of italicized portions), under their broadest reasonable interpretation, when considered collectively as an ordered combination, is a process that covers Certain methods of organizing human activity such as commercial or legal interactions. The limitations of claim 9 are drawn to facilitating transparency of claim processing for a third party payer which is similar to the concept of processing of insurance claims. Processing of insurance claims has been identified in the updated October 2019 Subject Matter Eligibility guidance (page 5-6) as Certain Methods of Organizing Human Activity (Commercial or legal interactions). The claim also recites an implicit processor (not explicitly recited in the claim), a blockchain and a smart contract which do not necessarily restrict the claim from reciting an abstract idea That is, other than, an implicit processor (not explicitly recited in the claim), a blockchain and a smart contract, nothing in the claim precludes the steps from being performed as a method of organizing human activity. If the claim limitations, under the broadest reasonable interpretation, covers methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain methods of organizing human activity” grouping of abstract ideas. Thus, the claim 9 recites an abstract idea (Step 2A: Prong 1: YES). 
Step 2A - Prong 2: NO).
The claim 9 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of an implicit processor, a blockchain and a smart contract are recited at a Step 2B: NO).
Similar arguments can be extended to other independent claims 1 and 16 and hence the claims 1 and 16 are rejected on similar grounds as claim 9.
Dependent claims 2-8, 10-15, and 17-21 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. 
For instance in claims 2, 10 and 17, the steps, “verify that the claim-submission data is free from erroneous values and/or missing values in one or more data fields of the claim- submission data;  in response to the verification, send a request to the third-party payer for the beneficiary data, wherein the beneficiary data includes information about the beneficiary that is relevant to the claim- submission data” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process.

 In claims 4, 12 and 19, the steps, “analyze the claim data to assess a risk of a fraudulent or erroneous settlement of the claim submission; in response to the analyzing, determine that the accessed risk of a fraudulent or erroneous settlement of the claim submission exceeds an acceptable threshold; in response to the determination, deny the settlement by the third-party payer for the claim submission and setting the state of the claim accordingly” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.

In claims 6 and 14, the steps, “wherein analyzing of the claim data to access the risk utilizes business rules of the third-party payer” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.

In claims 8, 15 and 21, the steps, “wherein the state of the claim is selected from a group consisted of settlement approval by the third-party payer; settlement non-approval by the third-party payer; settlement non- approval by the third-party payer because of risk assessment; in-process claim-data reconciliation; claim-data reconciliation failure; claim-data reconciliation failure because of discrepancies in the claim data that may delay or prevent the third-party payer to approve the settlement sought by the service provider and/or the one or more agents thereof” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.
 	In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. This is because the claims do not affect an improvement to another technology or technical field; the claims do not amount to 
		Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1, 7, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jass et al. U.S. Patent Application Publication Number (2019/0362430 A1) in view of Saxena, U.S. Patent Application Publication Number (2018/0165598 A1).
Regarding Claim 1,
Jass teaches a claim-settlement facilitation system configured to facilitate transparency of claim processing for a third-party payer, the system comprising:
one or more hardware processors configured by machine-readable instructions to (See at least [0061]):
receive a claim submission from a service provider and/or one or more agents thereof to seek settlement for goods and/or services provided to a beneficiary of a third-party payer, wherein the claim submission includes claim-submission data that includes a description the goods and/or service provided (See at least [0031-0032], [0059], “Data related to the life insurance settlement transaction documents may be retrieved (operation 255), a rules engine may determine the necessary transaction documents needed depending on retrieved data. A rules engine may determine if any state specific regulatory compliance documents (e.g., state disclosures, state life settlement information documents, etc.), life insurance carrier specific documents (e.g., third party authorizations, illustration request forms, etc.), and, medical facility custom release forms are necessary (operation 259), and the life insurance settlement documents may be generated (operation 261). For example, data specific to the life insurance settlement transaction may be retrieved and the data may be used to populate forms”. Life insurance settlement transaction documents is equivalent to the claim submission data); 
receive beneficiary data from the third-party payer (See at least [0031-0032]); 

However, Jass does not explicitly teach,
store the claim data in an immutable and appendable format, the immutable and appendable format comprising a blockchain, the claim data being stored as a block in the blockchain, the immutable and appendable format employing a smart contract, the smart contract being configured to perform a one-step assurance operation;
obtain a determination of a state of the claim that is based at least in part on the claim data, wherein the state of the claim indicates, at least in part, whether settlement of the claim by the third-party payer has been approved;
update the claim data by appending the determination of the state of the claim, the determination of the state of the claim being stored as another block in the blockchain;
provide access to the stored claim data to the third-party payer and the service provider and/or the one or more agents thereof, the access to the stored claim data being provided by providing access to the another block stored in the blockchain.
Saxena, however, teaches,
 the immutable and appendable format comprising a blockchain, the claim data being stored as a block in the blockchain, the immutable and appendable format employing a smart contract, the smart contract being configured to perform a one-step assurance operation (See at least [0115], [0123], [0127], [0136-0137], “the data a given blockchain contains is essentially immutable”, “the smart contract is configured to perform a one-step assurance operation”);
obtain a determination of a state of the claim that is based at least in part on the claim data, wherein the state of the claim indicates, at least in part, whether settlement of the claim by the third-party payer has been approved (See at least [0139], [0313], “the second smart contract may initiate payment to the healthcare as well as provide claim payment information”, “the blockchain-associated data may include loan and insurance policy payments, and insurance settlement payments”);
update the claim data by appending the determination of the state of the claim, the determination of the state of the claim being stored as another block in the blockchain (See at least [0124], [0155], “updates 946 are simply added to the private 934 universal knowledge repository or the private 936 blockchain knowledge repository” Updates added to the blockchain knowledge repository can 
provide access to the stored claim data to the third-party payer and the service provider and/or the one or more agents thereof, the access to the stored claim data being provided by providing access to the another block stored in the blockchain (See at least [0133], [0139], [0154], [0177], “a blockchain-associated cognitive insight 818 may be provided to an healthcare insurance claims processor”).
	Both Jass and Saxena are in the same technical field of claim-settlement processing. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Jass to incorporate the disclosure of Saxena.  The motivation for combining these references would have been to facilitate transparency of claim processing. Since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 7,
Jass teaches,

enable access to the encrypted claim state data to the third-party payer, the service provider, and the one or more agents thereof (See at least [0032], [0039], “The documents may be generated such that when a document is accessed, access information (e.g., assessor name, time and date of access, type of access such as modification or presentation, etc.) may be obtained”).
Regarding Claims 9 and 16,
Independent claims 9 and 16 are substantially similar to independent claim 1, and hence rejected on similar grounds. In addition, claim 16 also recites a processor and a non-transitory computer-readable medium which are both inherent in the disclosure of Jass.
6.	Claims 2, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jass in view of Saxena and further in view of Nair et al., U.S. Patent Application Publication Number (2019/0303867 A1)
Regarding Claim 2,
The combination of Jass and Saxena teaches the system of claim 1, 
However, Jass and Saxena combined do not explicitly teach, 

Nair, however, teaches,
verify that the claim-submission data is free from erroneous values and/or missing values in one or more data fields of the claim- submission data (See at least [0033], [0039-0040], error-free medical claim records);
in response to the verification, send a request to the third-party payer for the beneficiary data, wherein the beneficiary data includes information about the beneficiary that is relevant to the claim- submission data (See at least [0033], [0039-0040], “to gather records from multiple providers and medical billing elements data from UBCI”).
	Jass, Saxena and Nair are in the same technical field of claim-settlement processing. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Jass and Saxena to incorporate the disclosure of Nair.  The motivation for combining these references would have been to ensure that there are no errors or missing records. Since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding Claims 10 and 17,
Claims 10 and 17 are substantially similar to claim 2, and hence rejected on similar grounds.
7.	Claims 3-6, 11-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jass in view of Saxena and further in view of Freese et al., U.S. Patent Application Publication Number (2017/0017760 A1).
Regarding Claim 3,
The combination of Jass and Saxena teaches the system of clam 1, 
However, Jass and Saxena combined do not explicitly teach, 
determine that the claim-submission data has erroneous values and/or missing values in one or more data fields of the claim-submission data; 
in response to the determination, identify the one or more data fields of the claim-submission data that have erroneous values and/or missing values; 
in response to the determination, request correction from the service provider and/or the one or more agents thereof of the identified one or more data fields of the claim-submission data that have erroneous values and/or missing values.
Freese, however, teaches,
determine that the claim-submission data has erroneous values and/or missing values in one or more data fields of the claim-submission data (See at least [0206], 
in response to the determination, identify the one or more data fields of the claim-submission data that have erroneous values and/or missing values (See at least [0206], [0224], “Duplicate and invalid claims are sent to the Invalid Claim and Possible Fraud File 206 for further review”) ; 
in response to the determination, request correction from the service provider and/or the one or more agents thereof of the identified one or more data fields of the claim-submission data that have erroneous values and/or missing values (See at least [0206], [0224], “sent back to the claim payer for correction or deletion”).
	Jass, Saxena and Freese are in the same technical field of claim-settlement processing. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Jass and Saxena to incorporate the disclosure of Freese.  The motivation for combining these references would have been to promote transparency of the claim by detecting discrepancy in the claim-submission data. Since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it 
Regarding Claim 4,
The combination of Jass and Saxena teaches the system of claim 1, 
However, Jass and Saxena combined do not explicitly teach, 
analyze the claim data to assess a risk of a fraudulent or erroneous settlement of the claim submission; 
in response to the analyzing, determine that the accessed risk of a fraudulent or erroneous settlement of the claim submission exceeds an acceptable threshold; 
in response to the determination, deny the settlement by the third-party payer for the claim submission and setting the state of the claim accordingly.
Freese, however, teaches,
wherein the one or more hardware processors are further configured by machine-readable instructions to: analyze the claim data to assess a risk of a fraudulent or erroneous settlement of the claim submission ([0084-0088], analyzing fraud risk); 
in response to the analyzing, determine that the accessed risk of a fraudulent or erroneous settlement of the claim submission exceeds an acceptable threshold ([0032], “If one or more variables for any individual observation are greater than 
in response to the determination, deny the settlement by the third-party payer for the claim submission and setting the state of the claim accordingly (See at least [0267], “if there are an unacceptable number or threshold value of outliers, the observation is considered an outlier and flagged for further review as a possible fraud or abuse”).
Regarding Claim 5,
The combination of Jass, Saxena and Freese teaches the system of claim 4, 
In addition, Freese teaches,
wherein analyzing of the claim data to access the risk includes: determining that the claim submission is a duplicate of a previously submitted claim (See at least [0206], [0224], reviewed for duplicate submissions); 
determining that the claim-submission data is consistent with claim-submission data of a collection of categorically denied claim submissions (See at least [0032], “the high probability value is consistent with all other measures of risk in the fraud model, where a high value means high risk. This means that the "inconsistent" state is a high probability value for claims containing one or more outliers”); 

determining that the claim-submission data is consistent with claim-submission data of a collection of categorically denied claim submissions that are categorized as denied because of a suspected anomaly (See at least [0108], [0123], “a specific claim has a likelihood of unusual or abnormal behavior that is potentially fraud or abuse”); 
determining that the claim-submission data is consistent with claim-submission data of a collection of categorically denied claim submissions that are categorized as denied because of suspected fraud (See at least [0106], [0108], [0123]).
Regarding Claim 6,
The combination of Jass, Saxena and Freese teaches the system of claim 4, 
In addition, Freese teaches,

Regarding Claims 11 and 18,
Claims 11 and 18 are substantially similar to claim 3, and hence rejected on similar grounds.
Regarding Claims 12 and 19,
Claims 12 and 19 are substantially similar to claim 4, and hence rejected on similar grounds.
Regarding Claims 13 and 20,
Claims 13 and 20 are substantially similar to claim 5, and hence rejected on similar grounds.
Regarding Claim 14,
Claim 14 are substantially similar to claim 6, and hence rejected on similar grounds.
8.	Claims 8, 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jass in view of Saxena and further in view of Harrison et al., U.S. Patent Application Publication Number (2007/0185801 A1)
Regarding Claim 8,
The combination of Jass and Saxena teaches the system of clam 1, 
However, Jass and Saxena combined do not explicitly teach,
wherein the state of the claim is selected from a group consisted of settlement approval by the third-party payer; 
settlement non-approval by the third-party payer; settlement non-approval by the third-party payer because of risk assessment; 
in-process claim-data reconciliation; claim-data reconciliation failure; 
claim-data reconciliation failure because of discrepancies in the claim data that may delay or prevent the third-party payer to approve the settlement sought by the service provider and/or the one or more agents thereof.
Harrison, however, teaches,
wherein the state of the claim is selected from a group consisted of settlement approval by the third-party payer (See at least [0063], “a third party to provide approval to charge an account when a billing amount is determined (e.g., after adjudication of the claim)”) ; 
settlement non-approval by the third-party payer ([0101], decline payment authorization); 

in-process claim-data reconciliation (See at least [0120], [0124-0125], reconciliation); 
claim-data reconciliation failure (See at least [0071]); 
claim-data reconciliation failure because of discrepancies in the claim data that may delay or prevent the third-party payer to approve the settlement sought by the service provider and/or the one or more agents thereof (See at least [0071], “If these checks were to fail, the system may revert to the current process of having the consumer send in receipts to a third party administrator”).
	Jass, Saxena and Harrison are in the same technical field of claim-settlement processing. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Jass and Saxena to incorporate the disclosure of Harrison.  The motivation for combining these references would have been to facilitate transparency of claim processing. Since the claimed invention is merely a combination of old elements and in the combination each element merely would 
Regarding Claims 15 and 21,
Claims 15 and 21 are substantially similar to claim 8, and hence rejected on similar grounds.

Response to Arguments
9.       Applicant's arguments filed dated 12/24/2021 have been fully considered but they are not persuasive due to the following reasons: 
10.	With regards to Applicant’s arguments regarding Step 2A – Prong One (page 10), Applicant states that, “It is respectfully submitted that the claims do not recite matter that falls within one of the enumerated groupings of abstract ideas set forth in the Revised Patent Subject Matter Eligibility Guidance effective January 7, 2019. Specifically, the claims do not per se recite mathematical concepts, methods of organizing human activity or mental processes.”
          Examiner respectfully disagrees and notes that as explained in the 101 analysis above, the limitations of claim 9, under their broadest reasonable interpretation, when considered collectively as an ordered combination, is a process that covers Certain methods of organizing human activity such as commercial or legal interactions. The limitations of claim 9 are drawn to 
11.     In response to Applicant’s arguments (on page 10), that the claims are directed to a practical application, the Examiner respectfully disagrees.
	The Examiner would like to point out that according to 2019 Patent Eligibility Guidelines (2019 PEG), limitations that are indicative of integration into a practical application include:
•    Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)

•    Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b)
•    Effecting a transformation or reduction of a particular article to a different state or thing -see MPEP 2106.05(c)
•    Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
          In the instant case, the judicial exception is not integrated into a practical application, because none of the above criteria is met. The amendments to the claims only further define the data being used however a specific abstract idea is still an abstract idea. The claimed invention makes use of available resources and uses them in an efficient manner in order to provide a solution. The limitations of the amended claims do not result in computer functionality improvement or technical/technology improvement when the underlying abstract idea is implemented using technology. All the features in the Applicant’s claims can at best be considered an improvement in the abstract idea of processing insurance claims. The advantages over conventional systems are directed towards improving 
	Thus, the Applicants’ arguments are not persuasive.

				  Prior Art made of Record
13.     The following prior art made of record and not relied upon is considered pertinent: 
	Collinson et al., U.S. (2021/0105276 A1) discloses a system that securely track, manage, and provision elements of interaction data within a computing environment in accordance with encrypted permissioning data recorded onto a permissioned distributed ledger.

Conclusion
14. 	    Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVIN D SHAH whose telephone number is (571)272-2981.  The examiner can normally be reached on 8:00-5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached (571) 270 1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.                                                                                                                                                                                              /B.D.S./Examiner, Art Unit 3693                                                                                                                                                                                                        March 21, 2022 
/NARAYANSWAMY SUBRAMANIAN/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
March 22, 2022